Judge Owslev
delivered the opinion of the court.
We are of opinion that the court below improperly admitted as evidence against Walker, the certificate of John T. Evans, made after the dissolution of the partnership between Walker and Evans, acknowledging that the ship firm was' indebted to the defendant, Duberry, the sum demanded in the action brought by him in the court below, See 3 Johnst. Rep. 536; 3 Mumf. Rep. lSl.
The judgment of that court must be reversed with cost, the cause rémanded, and further proceedings had, not inconsistent with this opinion.